OPINION OF THE COURT
Memorandum.
The judgment of Supreme Court and the order of the Appellate Division brought up for review should be affirmed, with costs.
It appears that the parties by stipulation and judgment of the Supreme Court entered thereon have discontinued, without prejudice, all aspects of the present action save only with respect to the Appellate Division’s grant of summary judgment to defendants-appellants Desch and May dismissing the first and second causes of action in the amended complaint. That dismissal is described in the opinion at the Appellate Division as addressed to the causes of action “seeking judgment rescinding the conveyance to Desch and directing a conveyance to plaintiffs” (81 AD2d 689, 690-691). The grant of summary judgment, so characterized, should be affirmed for the reasons stated in the memorandum opinion at the Appellate Division.
*975Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.